Citation Nr: 1409647	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected bilateral pes planus.

3.   Entitlement to service connection for right knee disability, to include as secondary to service-connected bilateral pes planus. 

4.  Entitlement to service connection for bilateral ankle pain, to include as secondary to service-connected bilateral pes planus.

5.  Entitlement to service connection for a skin disability of the feet (claimed as xerosis of the feet), to include as secondary to service-connected bilateral pes planus.

6.  Entitlement to service connection for plantar fasciitis of the bilateral feet, to include as secondary to service-connected bilateral pes planus.

7.  Entitlement to an increased disability rating (evaluation) in excess of 10 percent for bilateral pes planus with fallen arches and shortening of the ankle tendons.  

8.  Entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1976 to July 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  

In September 2013, the Veteran presented testimony relevant to the appeal at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  At the Board hearing, the Veteran through the representative waived his right to initial Agency of Original Jurisdiction (AOJ) consideration of the evidence submitted since issuance of the December 2008 Statement of the Case (SOC).  

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left knee fracture residuals has been raised by the record, but has not been adjudicated by the AOJ.  See July 2011 VA Form 21-4138.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to: 1) service connection for the lumbar spine disability, including as secondary to bilateral pes planus; 2) service connection for a left knee disability, including as secondary to bilateral pes planus; 3) service connection for a right knee disability, including as secondary to bilateral pes planus; and 4) an increased rating in excess of 10 percent for bilateral pes planus with fallen arches and shortening of the ankle tendons are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had recurrent symptoms of bilateral ankle pain during service.

2.  The Veteran has had recurrent symptoms of bilateral ankle pain since service.

3.  The Veteran's bilateral ankle pain is a symptom of the service-connected disability of bilateral pes planus with fallen arches and shortening of ankle tendons and are already contemplated in the 10 percent disability rating for the bilateral pes planus disability.

4.  The Veteran had recurrent symptoms of tinea pedis during service.

5.  The Veteran has had recurrent symptoms of tinea pedis since service.

6.  The Veteran is currently diagnosed with tinea pedis.

7.  On September 16, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran through his authorized representative at the hearing that a withdrawal of the appeal regarding the issue of service connection for plantar fasciitis of the bilateral feet is requested.

8.  From June 29, 2006 to February 20, 2007, the Veteran received hospital treatment for substance abuse and PTSD and was admitted to a transitional residential facility to participate in a compensative work program.

9.  Service connection is not in effect for substance abuse and PTSD.  


CONCLUSIONS OF LAW

1.  As the Veteran does not have a disability manifested by bilateral ankle pain, apart from service-connected bilateral pes planus with fallen arches and shortening of ankle tendons, the criteria for service connection for bilateral ankle pain are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 4.14 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, tinea pedis was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303(d) (2013).

3.  Regarding the issue of entitlement to service connection for plantar fasciitis of the bilateral feet, the criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for a temporary total rating due to hospital treatment in excess of 21 days from June 29, 2006 to February 20, 2007 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.29 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In October 2006 and April 2007 notice letters sent prior to the initial denial of the claims, the RO apprised the Veteran of the information and evidence necessary to substantiate the claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, including on a secondary basis, as well as a temporary total rating, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determined the disability rating and effective date once service connection is established or the benefits are granted.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with VA medical examinations in connection with the service connection appeals in April 2007.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiner considered the history of the claimed disabilities, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life and performed a thorough physical evaluation of the Veteran, to include x-rays; therefore, the VA medical examiner had adequate facts and data regarding the history and condition of the Veteran's claimed disabilities when providing the medical opinions.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein.  For these reasons, the Board finds that the medical examination reports are adequate for rating purposes, and there is no need for further medical examination.  

Also, post-service treatment records adequately identified as relevant to the Veteran's appeal have been obtained or otherwise submitted and are associated with the record.  The service treatment records are complete and included in the record.  

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing: 
(1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ agreed to hold the record open sixty (60) days, pursuant to the Veteran's request, to allow him the opportunity to obtain and submit medical opinions relating the claimed disabilities to the service-connected pes planus.  The VLJ also advised the Veteran that the evidence that appeared to be missing from the record for most of the disabilities was a medical opinion relating them back to service.  The VLJ further advised the Veteran that, for disabilities where there was a question of whether he had a current diagnosis such as left ankle pain, he may want to ask his physician to provide a medical diagnosis, as well as provide a medical opinion.  Regarding the temporary total rating appeal, the Veteran testified that he had received treatment for psychiatric disability, including PTSD, and acknowledged that he had been denied service connection for PTSD.  For this reason, the undisputed fact that PTSD was not a service-connected disability renders the Veteran ineligible for this benefit; therefore, there was in fact no missing or overlooked evidence regarding this issue to trigger hearing officer duties to provide notice.  In consideration thereof, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were satisfied.

Also, at the Board hearing, the Veteran reported receipt of disability benefits from the Social Security Administration, and testified that the Social Security Administration (SSA) had records relevant to his back disability and foot disability.  Records from SSA have not yet been obtained; however, because the Veteran does not assert that SSA has records relevant to the bilateral ankle pain, and the temporary total rating is being denied on the basis that the hospital treatment received by the Veteran from June 2006 to February 2007 was not required for a service-connected disability (because service connection is not in effect for PTSD), records from SSA are not relevant to the appeals adjudicated herein, and there is no need to obtain them before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the claims decided herein.  In view of the foregoing, the Board will proceed with appellate review. 

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with tinea pedis, onychomycosis, and bilateral xerosis of the feet, as well as ankle arthralgia and posterior tibial (PT) tendonitis.  None of the diagnosed disabilities is a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis for Bilateral Ankle Pain

The Veteran contends that he has bilateral ankle pain, diagnosed as ankle arthralgia and PT tendonitis, secondary to the service-connected bilateral pes planus disability and seeks service connection.  Arthralgia is defined as pain in a joint.  See Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003). 

After review of the lay and medical evidence of record, the Board notes that the Veteran's service treatment records include reports of bilateral ankle pain and notations of tendonitis during service.  Also, post-service treatment records show report of bilateral ankle pain and diagnoses of tendonitis during treatment for the bilateral pes planus disability.  However, because the bilateral ankle pain, to include ankle tendonitis, is a symptom of the already service-connected bilateral pes planus disability and is not considered a disability in and of itself, service connection may be granted for the same symptoms.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); 38 C.F.R. § 4.14 (2013). 

The Veteran was awarded service connection for fallen arches with shortening of ankle tendons with a 10 percent disability rating effective July 20, 1993, in a January 1998 rating decision.  In determining that a 10 percent rating was warranted for the Veteran's bilateral pes planus disability, to include shortening of ankle tendons, the RO considered evidence of bilateral ankle pain and tendonitis during service and since service.  See, e.g., the October 1996 hearing transcript, page 7.  The criteria for a 10 percent rating for bilateral flatfoot contemplates pain on manipulation and use of the foot, in addition to other symptoms.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2013).  The Veteran has not alleged, and the evidence does not show, that he has a current bilateral ankle disability, apart from ankle symptoms related to bilateral pes planus, for which service connection may be established.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270 to 5274 (rating ankle ankylosis, limited motion of the ankle, ankylosis of the subastragalar or tarsal joint, and malunion of os calcis or astragalus).  Thus, the Veteran's bilateral ankle pain, including tendonitis, is encompassed by the broader symptom of pain on manipulation and use of the foot, and is already contemplated in the current 10 percent rating for bilateral pes planus with fallen arches and shortening of ankle tendons.  38 C.F.R. § 4.14 (avoidance of pyramiding). 

The evidence does not show that the Veteran suffers from any disability apart from the now service-connected bilateral pes planus with fallen arches and shortening of tendons to which the symptoms of bilateral ankle pain may be attributed, and the Veteran does not contend otherwise.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for bilateral ankle pain; therefore, the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.14.

Service Connection Analysis for Skin Disability of the Feet

The Veteran contends that symptoms of the current skin disability of the feet had their onset during active service and have recurred since service.  See September 2013 Board hearing transcript.  In the alternative, he contends that the current skin disability of the feet was caused or aggravated by service-connected bilateral pes planus with fallen arches and shortening of ankle tendons.  Because the Board is granting direct service connection for tinea pedis based on recurrent symptoms of tinea pedis during service and recurrent symptoms of tinea pedis since service under 38 C.F.R. § 3.303(d), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides actual questions of law or fact).

After review of all the lay and medical evidence of record, the Board finds that the Veteran had recurrent symptoms of tinea pedis during service, and has had recurrent symptoms of tinea pedis since service.  The service treatment records show treatment for athlete's foot (i.e., tinea pedis) in September 1977 and in June 1978.  See Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003) (tinea pedis is also known as athlete's foot).  At the September 2013 Board hearing, the Veteran competently and credibly testified that symptoms of a skin disability involving the feet (i.e., eruptions of dry, hard patches of skin on the feet and ankles) have recurred since service.  Post-service VA treatment records show current diagnosis and treatment of tinea pedis, the same skin disability of the feet diagnosed during service.  See, e.g., October 2012 VA primary care note (attributing the scaly rash over both soles of the Veteran's feet, with small cracks and ulcers, to the diagnosis of tinea pedis).  The Veteran, as a lay person, is competent to report symptoms that later support a diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Board is aware that the June 1978 service Medical Board examination report shows that the skin was clinically evaluated as normal at that time; however, a June 1978 service treatment record entry, which was dated only two days before the service Medical Board examination, notes that the Veteran then had tinea pedis.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection under 38 C.F.R. § 3.303(d) for tinea pedis have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Because the Veteran's skin disability of the feet has been variously diagnosed by different medical providers throughout the course of the appeal, the grant of service connection for tinea pedis includes all current diagnoses pertaining to a skin disability of the feet, to include bilateral xerosis of the feet and onychomycosis.  

Withdrawal Analysis for Service Connection Appeal for Plantar Fasciitis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

At the September 2013 Board hearing, the Veteran stated that he wanted to withdraw the service connection appeal for plantar fasciitis of the bilateral feet.  The Veteran's authorized representative also submitted a statement from the Veteran requesting to withdraw the appeal pertaining to the issue of service connection for plantar fasciitis of the bilateral feet.  See September 2013 VA Form 21-4138.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to further review the appeal of the issue of service connection for plantar fasciitis of the bilateral feet, and it must be dismissed.

Temporary Total Rating

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2013).

The Veteran seeks a temporary total rating under 38 C.F.R. § 4.29 for treatment received from June 29, 2006 to February 20, 2007 for substance abuse and posttraumatic stress disorder (PTSD) and for admission to transitional residency for continued participation in the compensative work program.  

After review of the lay and medical evidence of record, the Board finds that the undisputed evidence shows that a hospital treatment in a VA hospital for a period in excess of 21 days from June 29, 2006 to February 20, 2007 was not due to a service-connected disability.  The February 2007 VA hospital discharge summary shows that the Veteran participated in the Substance Abuse Treatment Program at the Tuscaloosa VA Medical Center (VAMC) and was subsequently admitted to a transitional residential facility in Auburn, Alabama, to continue participation in the compensative work program.  The October 2006 VA hospital discharge summary shows Axis I psychiatric diagnoses of cannibis abuse, cocaine abuse, alcohol dependence, and PTSD related to a witnessed civilian trauma.  The Veteran's treatment for service-connected bilateral pes planus during the period was incidental to the hospital treatment and was not required.  Service connection is not in effect for substance abuse and PTSD, for which the hospitalization was provided.  See March 2013 rating decision (denying service connection for PTSD).  Because the undisputed facts show that a service-connected disability did not require hospital treatment from June 29, 2006 to February 20, 2007, the Board finds that a temporary total rating for the period must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim lacking legal merit based on uncontested facts is to be denied as lacking legal merit, not giving rise to dispute as to facts in the case).    


ORDER

Service connection for bilateral left ankle pain, to include as secondary to bilateral pes planus, is denied.

Service connection for tinea pedis, including xerosis of the feet and onychomycosis, is granted.

Service connection for plantar fasciitis of the bilateral feet, to include as secondary to bilateral pes planus is dismissed.

A temporary total evaluation because of hospital treatment in excess of 21 days for a service-connected disability is denied.  


REMAND

The Board finds that the issues of entitlement to service connection for a lumbar spine disability, service connection for a left knee disability, service connection for a right knee disability, and an increased rating for bilateral pes planus must be remanded for further development before proceeding with appellate review.

Although the Veteran was provided with a VA medical examination in connection with the service connection appeals in April 2007, the April 2007 VA medical examination was not adequate.  First, the April 2007 VA medical examiner did not provide a medical opinion on the secondary theory of aggravation for the claimed lumbar spine, left knee, and right knee disabilities.  Second, the April 2007 VA medical examiner did not consider whether the Veteran's right knee disability was caused or aggravated by service (i.e., direct service connection).  Service treatment records dated in July 1977 and August 1977 reflect pain in the right knee with a negative x-ray, the Veteran's report of a pre-service injury to the right knee, and the Veteran's report of pain in the right knee while performing duties as a field lineman (i.e., while climbing poles, walking, and standing).  For these reasons, another VA medical examination is needed.    

Also, the Veteran testified at the Board hearing that he was in receipt of Social Security disability benefits, and the SSA had records relevant to the lumbar spine and feet disabilities.  Because no attempt to obtain records from the SSA has been made, and such records are potentially relevant to the service connection appeals for the lumbar spine and bilateral pes planus disabilities, a remand to obtain the SSA records is warranted.
 
At the Board hearing, the Veteran testified that manifestations of the bilateral pes planus disability had worsened since the April 2007 VA medical examination.  In consideration thereof, the Board finds that a remand is warranted to secure the updated VA treatment records, and to provide him with a contemporaneous medical examination to assess the current nature and extent of symptomatology associated with the bilateral pes planus.

Accordingly, the issues of entitlement to service connection for the lumbar spine disability, including as secondary to bilateral pes planus; service connection for a left knee disability, including as secondary to bilateral pes planus; service connection for a right knee disability, including as secondary to bilateral pes planus; and an increased rating in excess of 10 percent for bilateral pes planus with fallen arches and shortening of the ankle tendons case are REMANDED for the following actions:

1.  Request all Social Security disability benefits records from the SSA related to the Veteran's application for disability benefits, including all medical records and copies of any decisions or adjudications, and associate them with the record.  Any negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Obtain VA treatment records from the Central Alabama Veterans Health Care System (CAVHCS) in Tuskegee, Alabama and the Birmingham VA Medical Center in Birmingham, Alabama that pertain to any medical treatment received for the lumbar spine disability, right knee disability, left knee disability, and bilateral pes planus disability from November 2012 to the present.  All VA treatment records obtained should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of any lumbar spine disability, left knee disability, and right knee disability, and to assess the current nature and severity of the service-connected bilateral pes planus with fallen arches and shortening of the ankle tendons.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinions.   

An interview of the Veteran regarding his medical disorder history, a physical examination, and all tests and studies required to respond to the following questions should be performed.  

For each of the diagnosed disabilities of the lumbar spine, left knee, and right knee, the examiner should then offer the following opinions: 

(i)  Is it at least as likely as not (i.e., probability 50 percent of more) that the disability is caused by the service-connected bilateral pes planus disability, to include any imbalanced (i.e., altered) gait resulting therefrom?  Please explain the basis for the opinions.  

(ii)  Is it at least as likely as not (i.e., probability 50 percent of more) that a diagnosed disability is aggravated by (i.e., permanently worsened in severity beyond a natural progression) the service-connected bilateral pes planus disability, to include any imbalanced (i.e., altered) gait resulting therefrom?  Please explain the basis for the opinion.  

(iii)  For the right knee disability only:  

 	(a)  Did the Veteran's right knee disability clearly and unmistakably (i.e., obviously and manifestly) exist prior to service?  Please explain the answer, noting the Veteran's in-service report of having sustained a right knee injury at age 12.

   (b)  For any preexisting right knee disability, was the disability clearly and unmistakably (i.e., obvious and 
manifest) not aggravated (permanent worsening beyond normal progression) during active duty?  Please explain the answer, noting the July 1977 service treatment record noting right knee pain while performing duties as a field lineman (i.e., while climbing poles, walking, and standing).  

   (c)  Assuming for the purposes of this question that a right knee disability did not exist prior to service, is it at least as likely as not (i.e., a 50 percent or higher degree of probability) that the current right knee disability had its onset in service or was otherwise caused by an incident in service?  Please consider service treatment records dated in July 1977 and August 1977 showing right knee pain and explain the basis for the opinion.   

For the service-connected bilateral pes planus (with fallen arches and shortening of the ankle tendons), the VA examiner should identify the current symptoms and impairments that are attributable to the bilateral pes planus disability. 

4.  After any additional notification and/or development deemed necessary is undertaken, the remanded claims should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


